DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 8/12/2020.
Claims 1, 8, 17, 26 and 28 are amended.
Claims 2, 5-7, 9, 11-16, and 19-22 are cancelled.
Claims 29-30 are newly added. 
Claims 1, 3-4, 8, 10, 17-18, and 23-30 are pending.
The Applicant has overcome the rejection of claims 1-2 and 28 under 35 USC 112(a) as failing to comply with the written description requirement by amending the claims in the reply field 8/12/2020. The Examiner maintains the rejection of claim 26 because the specification fails to provide explicitly support for the negative limitation “the container section only contacts outside air when discharged from the discharge port.” 
The Applicant has overcome the rejection of claims 1-18 and 21-28 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 8/12/2020. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 8/12/2020 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Objections
Claim 26 is objected to because of the following informalities:
Regarding claim 26, the claim limitation “Wherein” should be changed to --wherein--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure adjusting unit configured to adjust pressure in the container section by adding liquid to the filling liquid section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The instant specification describes “a pressure adjusting unit” as a pressure control member (13) (Paragraph 51) including a filling liquid tank, a pipe, a pressure sensor, a pump and a valve (Paragraph 34).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claim 26, the claim limitation “wherein after the container section is filled with a predetermined volume of imprint material, the imprint material in the container section only contacts outside air when discharged from the discharge port” lacks written description. The instant specification describes the imprint material is sealed in the container section 15 (Paragraph 57) and since the imprint material does not contact outside air and equipment such as the pressure sensor, it is possible to suppress the increase of foreign substances and metallic ions that have been initially controlled and sealed in (Paragraph 36). The instant specification does not describe the imprint material only contacts outside air at when discharged from the discharge port. The word “only” makes the limitation a negative limitation that requires explicitly support. See MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
Claims 1, 3-4, 17-18, 23-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Truskett et al. (US 2010/0102471) in view of Yokota et al. (US 2010/0085396) Ishinaga et al. (US 2003/0067518), Heidari et al. (US 2007/0212522), and Matsumoto et al. (US 2015/0191022).
Regarding claims 1, 4, and 23, Truskett discloses an imprint lithography system (100; Fig. 1; Paragraph 25) that discharges onto a substrate (102; Fig. 1; Paragraph 25) an imprint material (polymerizable material 134; Fig. 1; Paragraph 2) on which a pattern is formed by bringing a mold into contact with the imprint material (mesa 120, patterning surface 122; Fig. 1; Paragraph 27), and an imprint material discharging device (fluid dispensing system 132; Fig. 1; Paragraph 29) comprising:
a container member (fluid supply reservoir 1502; Fig. 15-20; Paragraph 46) that includes a container section that contains the imprint material (Fig. 15-20) including a bottom surface, a top surface, and side surfaces (see annotated Fig. 15);
a discharging member (302; Fig. 15-20; Paragraph 46) comprising a piezo-actuated dispenser (Paragraph 32; equivalent to an energy generating element) and a discharge port (nozzle 304).
Additionally, Truskett discloses that gases within the dispense head or nozzle tip may interfere with propagation of polymerizable material through the dispense head (Paragraph 55) and that transport systems may include degassers for removing dissolved gasses by reducing the occurrences of bubbles within the dispense head to reduce the gases being dispensed that may result in defects in the imprinting process (Paragraph 50), and that fluid may transported between reservoirs 1502 and the dispense head through tubing, valves, fittings, and the like (Paragraph 48). 

    PNG
    media_image1.png
    599
    816
    media_image1.png
    Greyscale

However, Truskett is silent as to (1) a container section including a filling section; (2) the filling section being filled with liquid; (3) the container member including a separation membrane separating the container section from the filling liquid section; (4) a channel connected to the container section through a first opening and a second opening; (5) first opening is disposed in a side surface of the container section and the second opening is disposed in the top surface of the container section; (6) a filter member disposed in the channel between the first opening and the second opening that filters particles from the imprint material flowing through the channel; (7) a pump disposed in the channel between the first opening and the filter that causes the imprint material in the container section to flow through the channel from the first opening to the second opening; (8) the discharging member adjoining the container member with an imprint material supply port therebetween, (9) the discharging member including a region in communication with an opening in the bottom surface of the container section and disposed between the energy generating element and discharge port; (10) a pressure adjusting unit configured to adjust pressure in the container section; (11) the pressure adjusting unit configured to add liquid to the filling 
Regarding (1), (3), (4), (6), (7), (9), (10), and (14) in the same field of endeavor of dispensing a fluid, Yokota teaches an inkjet recording system capable of discharging an imprint material (abstract) comprising:
	a container member (tank 120; Fig. 8-10; Paragraph 140) that includes a container section that contains an imprintable material (liquid chamber 122; Fig. 8-10; Paragraph 141; the ink is interpreted broadly as an imprint material), a filling section (gas chamber 124) and a separation membrane separating the container section from the filling liquid section (flexible film 126; see Fig. 7; Paragraph 101);
	a channel that is connected to the container section (circulation flow channel 200; Fig. 8-10; Paragraph 140) through a first opening (see annotated Fig. 8; interpreted as the bottom surface of the tank) and a second opening (see annotated Fig. 8; interpreted as the top surface of the tank);
a deaeration device is disposed in the channel between the first opening and the second opening of the channel (206; Fig. 8-10; Paragraph 108-109, 140-141), wherein a filter is disposed upstream of the deaeration device in terms of the ink supply direction to remove foreign matter to prevent blockages in the deaeration device, extend the life of the device, and preventing ejection defects caused by foreign matter (Paragraph 109);
a pump (204) disposed in the channel between the first opening and the deaeration device (see Fig. 8-9) that cause the imprint material in the container section to flow through the channel from the first opening to the second opening (see Fig. 8; Paragraph 141; the pump drives the ink in the circulation path);
	a discharging member (head 50; Fig. 4, 8-10; Paragraph 141-142), an imprint material supply port (supply flow channel 160), and a discharge port for discharging the liquid and capable of discharging an 
	a pressure adjusting unit (pump 128 and tube 126; see Fig. 9) configured to adjust the amount of air in the gas chamber (Paragraph 147);
wherein the first opening is closer to the bottom surface than the top surface (see Fig. 9); 
wherein the imprint material flowing from the container section into the channel does not pass through the region (see Fig. 8). 
Yokota further teaches it is possible to shorten the flow channels (160) which respectively connect to the head with the sub tanks (120), and therefore it is possible to reduce pressure variables caused by pressure loss in the flow channels (Paragraph 134), and an object of the invention is to deaerated the ink (Paragraph 141).

    PNG
    media_image2.png
    599
    926
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    427
    539
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid flow path of Truskett by adding the circulation channel configuration comprising a deaeration device and a pump as in Yokota because the circulation channel reduces pressure loss in the circulation path and the load on the pumps can be reduced to improve the ejection reliability of the discharging member and print quality (Yokota; Paragraph 143) while removing dissolved gas from the liquid regardless of the status of the discharging device (Yokota; Paragraph 141). Additionally, it would have been obvious to said skilled artisan to apply the known technique of configuring the discharging member to have a region disposed between the energy generating element and the discharge port as in Yokota to the known discharging member of Truskett ready for improvement to yield the predictable result of ejecting a fluid from the nozzle (Yokota; Paragraph 76). Furthermore, it would have been obvious to said skilled artisan to have divided fluid supply reservoir of Truskett into a liquid chamber and a gas chamber using a flexible film as in Yokota, and connecting a pump to the gas chamber as in Yokota in order to yield the predictable result of adjusting the pressure in the liquid chamber more accurately (Yokota; Paragraph 147) while also attenuating sudden pressure variations using the elastic force of the flexible film (Yokota; Paragraph 102). Lastly, it would have been obvious to said skilled artisan to have added a pipe and pump as in Yokota to the adjust the pressure in the liquid chamber more accurately (Yokota; Paragraph 147).  

	Regarding (8), Ishinaga teaches a liquid container that supplies liquid to an external device (abstract) comprising an ink cartridge (10; Fig. 1; exterior in the form of a cartridge) including an ink tank (10), a movable unit (11) made of a deformable flexible film (Paragraph 49), and a one-way valve unit (25) which controls to deliver or supply the liquid retained inside space (S) to the liquid delivery unit (Paragraph 50) and an inkjet print head (20) including a joint (25) which mates with the one-way valve unit (Paragraph 51), wherein the one way valve unit includes a spring (33) which constantly applies an upward force (Paragraph 54) and a diaphragm (31) (Paragraph 56), such that depressing the diaphragm again the seal unit (32) in order block the unit (Paragraph 54-56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container member and the discharging member of modified Truskett to be coupled to each other and adding a one way valve to the container member as in Ishinaga because (a) Yokota suggests shortening the supply channel in order to reduce pressure variations (Paragraph 134) and the resulting modification would shorten/eliminate the supply channel; (b) Truskett suggests removing dissolved gasses by reducing the occurrences of bubbles within the dispense head (Paragraph 50); (c) the modification is advantageous it allows for the container member to be selectively replaced (Ishinaga; Paragraph 48) while preventing liquid leakage regardless of the operating conditions and the reserving atmosphere and stabilize the container negative pressure characteristics regardless of the degree of liquid consumption (Ishinaga; Paragraph 15); and (d) it has been held that making the 
Regarding (2) and (11), Heidari teaches an imprint apparatus (abstract) wherein a gas, a liquid, or a gel can be used to apply a pressure to a membrane by a pump (Paragraph 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to it would have been obvious to said skilled artisan to substitute the filling gas as in modified Truskett for the filling liquid as in Heidari in order to obtain the predictable result of applying pressure to a membrane (Heidari; Paragraph 87).
	Regarding (5) and (12), Matsumoto teaches a liquid ejecting apparatus (abstract; Fig. 3-4) comprising a liquid containing unit (21B) which contains a liquid (Paragraph 84) a liquid flow path (22B) and a liquid storage chamber (27B), wherein the liquid flow path includes one inlet (25) and one outlet (26), the inlet is preferably disposed on an end side of the liquid storage chamber in the longitudinal direction and the outlet is disposed on the other end side in the same longitudinal direction (Paragraph 88), the inlet is installed in the vicinity of the bottom portion of the liquid storage chamber and the outlet is preferably installed on the upper portion of the liquid storage chamber (paragraph 88).
	It would have been obvious to said skilled artisan to have changed the location of the inlet and outlet of the circulation channel of modified Truskett such that the inlet is disposed on one end side and closer to the bottom and the outlet is disposed on the other end side and closer to the top as in Matsumoto because it is easier to flow liquid in the longitudinal and perpendicular direction of the storage chamber when there are flow bubbles mixed in the liquid storage chamber (Matsumoto; Paragraph 88). 
	Regarding the claim limitation “wherein the pump causes the imprint material in the container section to circulate from the second opening across the container section to the first opening, and through the channel from the first opening to the second opening,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because 
Regarding claim 3, modified Truskett discloses wherein there are no filters is not disposed between the container section and the discharging member (Yokota; Fig. 8-10).
Regarding claim 17, modified Truskett discloses wherein the top surface is provided with a recess that traps air (Fig. 15-20; Paragraph 46; interpreted as the portion of the piping that connects from the venting port 1510 to valve V8, the valve V8 regulates the pressure within the reservoir). 
Regarding claim 18, modified Truskett discloses wherein when supplying the imprint material from the first opening to the second opening, the imprint material in the container section is discharged from the discharge port (Yokota; Paragraph 141; interpreted as capable of circulating the liquid while discharging the liquid).
Regarding claim 24, modified Truskett discloses a light irradiation device that cures the imprint material by irradiating the imprint material with light (source 138; Paragraph 31), wherein the imprint material is a photo-curable resin (polymerizable material 134; radiation causes polymerizable material to solidify and/or crosslink).
Regarding claim 28, modified Truskett discloses if the ink volume in the liquid chamber (122) of the supply sub tank (120) is low (interpreted as a supply amount), for example, then by driving the pump (128) and increasing the amount of air in the gas chamber (124), it is possible to adjust the pressure in the liquid chamber (122) more accurately (Yokota; Paragraph 147; equivalent to the pressure adjusting unit adjusts pressure in the container section based on a supply amount).
Regarding claims 29-30, modified Truskett does not explicitly teach a controller configured to control the pump.
Matsumoto further teaches a control unit (14) controls the flowing mechanism (23B) to circulate liquid between the liquid containing unit (21B) and the liquid flow path (22B) (Paragraph 91) when no printing is performed (Paragraph 91; interpreted as controlling the pump to circulate based on consumption of the imprint material).  
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Truskett et al. (US 2010/0102471) in view of Yokota et al. (US 2010/0085396), Ishinaga et al. (US 2003/0067518), Heidari et al. (US 2007/0212522), and Matsumoto et al. (US 2015/0191022) as applied to claim 1 above and further in view of Taniguchi et al. (US 2008/0087615).
Regarding claim 8, modified Truskett discloses the device as discussed above with respect to claim 1.
However, modified Truskett does not explicitly teach wherein the pump is disposed upstream from the filter member when the imprint material is flowing through the channel form the first opening to the second opening. 
Taniguchi teaches a photoresist coating liquid supply apparatus (abstract) in the same field of endeavor of supplying a liquid for photolithography (paragraph 1) comprising buffer vessel (301; Fig. 3) for a coating liquid (Paragraph 34), a pipe (302) for supplying the coating liquid form the buffer vessel to a coating apparatus (paragraph 34), and a circulation filtering apparatus (303) for filtering the drawing coating liquid through a filter and returning the coating liquid to the buffer vessel (paragraph 34), the circulation filtering apparatus comprises a pipe (307) a pump (308) and a filter (309) wherein particles are always removed from the coating liquid in the buffer vessel by the circulating filtering apparatus (Paragraph 36). It is noted that that the pump is upstream of the filter.
It would have been obvious to said skilled artisan to have modified the circulation channel of modified Truskett to include a pump upstream of a filter in the circulation channel as in Taniguchi to yield the predictable result of removing particles from the liquid (Taniguchi; Paragraph 36) because (a) Yokota suggests disposing a filter upstream of the deaeration device in terms of the ink supply direction to remove foreign matter to prevent blockages in the deaeration device, extend the life of the device, and preventing ejection defects caused by foreign matter (Paragraph 109); (b) the location of the filter is beneficial because there is no need to stop the apparatus for replacement of the filter which does not influence manufacturing efficiently significantly (Taniguchi; Paragraph 37).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Truskett et al. (US 2010/0102471) in view of Yokota et al. (US 2010/0085396), Ishinaga et al. (US 2003/0067518), Heidari et al. (US 2007/0212522), and Matsumoto et al. (US 2015/0191022) as applied to claim 1 above and further in view of Tokuhara et al. (JP 2002-62667 A; see machine translation).
Regarding claim 10, modified Truskett discloses the imprint material discharging device as discussed above with respect to claim 1, wherein an example filter mesh or pore size is approximately 45 microns (Paragraph 49).
However, modified Truskett does not teach wherein the filter member includes a plurality of filters that each filter a different range of particles sizes and at least one filter of the plurality of filters has an average aperture that is less than or equal to 10 nm.
Tokuhara teaches a method of removing fine dust particulates from a photoresist composition (abstract; Fig. 4) comprising a tank (1), a pump (3), two columns having filter (2, 14) wherein the pore size of the filters are usually about 0.01 to 0.5 µm, preferably 0.1 µm or less, and more preferably 0.05 µm or less (Paragraph 10). In a specific example, Tokuhara teaches that Penflon having a pore size of 0.05 µm was used in column 2, and Microguard having a pore size of 0.1 µm was installed in column 14 (Paragraph 15). It is noted that the lower range of 0.01 µm is equivalent to 10 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circulation channel of modified Truskett to include two filters having a pore size of less than 0.05 µm in series as in Tokuhara in order to achieve the predictable result of reducing the number of fine particles in the photoresist (Tokuhara; Paragraph 19). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Truskett et al. (US 2010/0102471) in view of Yokota et al. (US 2010/0085396), Ishinaga et al. (US 2003/0067518), Heidari et al. (US 2007/0212522), and Matsumoto et al. (US 2015/0191022) as applied to claim 23 above and further in view of Bell et al. (US 2016/0193785).
Regarding claim 25, modified Truskett discloses the imprint apparatus as discussed above with respect to claim 23, wherein the imprint material discharging device is a separate part from the mold and the substrate (132; Fig. 1).

In the same field of endeavor of transporting fluids, Bell teaches a 3D printer comprising a dispensing system comprising removable cartridges adapted to dispense different materials (abstract), wherein the dispensing system (200; Fig. 15A, 16; Paragraph 95) includes removable cartridges (205, 210; Fig. 15A; Paragraph 95) and cartridge controllers (240; Fig. 16; Paragraph 95), wherein the cartridges can be pneumatically controlled (Paragraph 108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the imprint material discharging device of modified Truskett to be in the form of a cartridge holder with removable cartridges as in Bell to readily remove the cartridges with great accuracy and without having to stop the on-going printing (Bell; Paragraph 95). Additionally, the “[f]act that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results”. See MPEP 2144.04(V).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Truskett et al. (US 2010/0102471) in view of Yokota et al. (US 2010/0085396), Ishinaga et al. (US 2003/0067518), Heidari et al. (US 2007/0212522), and Matsumoto et al. (US 2015/0191022) as applied to claim 1 above and further in view of Ishikawa (US 2015/0183227).
Regarding claim 26, modified Truskett discloses that the liquid supply unit has the one-way valve for controlling a liquid supply which allows liquid to go out from the sealed space but does not allow liquid or gas to enter the sealed space (Ishinaga; Paragraph 16; interpreted as the imprint material only contacts outside air at the discharge port), the ink cartridge (Ishinaga; 10; equivalent to an exterior in the form of a cartridge) including the sealed space (Ishinaga; S; Paragraph 50). 
 However, modified Truskett does not explicitly teach the exterior in the form of a cartridge containing the container member, the channel, the filter member, and the discharging member. Specifically, modified Truskett does not teach that the filter member and the channel are part of the cartridge.
Ishikawa teaches a liquid circulation device (abstract) comprising an inkjet recording unit (4; see Fig. 6-7; interpreted as an exterior in the form of a cartridge) including an inkjet head (2) that is a liquid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Truskett such that a circulation unit (including a filter, a channel, and a container member) is disposed on top of a discharge unit as in Ishikawa in order to narrow the width of the device of modified Truskett (Ishikawa; Paragraph 19) with the benefit of decreasing the size of the device and improve printing speeds (Ishikawa; Paragraph 19). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Truskett et al. (US 2010/0102471) in view of Yokota et al. (US 2010/0085396), Ishinaga et al. (US 2003/0067518), Heidari et al. (US 2007/0212522), Matsumoto et al. (US 2015/0191022), and Tokuhara et al. (JP 2002-62667 A; see machine translation) as applied to claim 10 above and further in view of Ishikawa (US 2015/0183227).
Regarding claim 27, modified Truskett discloses the device as discussed above with respect to claim 10, comprising two columns having filter (2, 14) wherein the pore size of the filters are usually about 0.01 to 0.5 µm, preferably 0.1 µm or less, and more preferably 0.05 µm or less (Paragraph 10).
However modified Truskett does not explicitly teach wherein at least one of the plurality of filters is configured to filter particles greater than or equal to 2 nm and less than or equal to 5 nm.  
Enomoto teaches a method for passing a curable composition through multiple filters placed in series (Paragraph 57), wherein at least one filter has a pore size of more preferably 0.005 to 0.05 µm.it is noted that 0.005 µm is equivalent to 5 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filters of modified Truskett such that at least one filter has a pore . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto (US 2017/0120587) teaches an inkjet head wherein ink is circulated by a channel that is located in two top sides of a common chamber (see Fig. 6A). 
Katoh (US 2009/0284572) teaches a liquid circulation path (11) including a feed port (12) and discharge port (13) on two side surfaces of the liquid feeding member. 



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743